DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to because it has no heading.  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 9-11, the phrase “sound absorption means” are not clear, what “means” refer to.
Regarding claim 3, the term “consisting” is unclear, because “consisting” is close recitation after an open recitation is inconsistent.
Regarding claim 6, the term “and/or” render the claim in an alternative form.
Regarding claims 2-9, the phrase “in which” is not clear, what it refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (2014/0299396) in view of Tsuchihashi et al. (2013/0081887).
 	Tajima in figures 1-4, disclose a device for regulating an air stream for an air inlet of a motor vehicle or an electric vehicle, comprising a duct (24D) defining a flow channel in which flows an air stream, in which a cooling unit (30), which is arranged comprising at least one heat exchanger (not number) and a motor-fan unit (32). a fail to show the duct comprising at least one sound absorption means.
 	Tsuchihashi et al. in figures 1-9, disclose a construction machine comprising a duct (50), a sound absorbing material (55). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tajima by further comprising the sound absorption disclosed by Tsuchihashi et al. in order to limit and reduced noise. 
 	Regarding claim 2, the combination of Tajima and Tsuchihashi et al. disclose the sound absorption material, when combination with the duct of Tajima, which are arranged downstream of the cooling unit relative to the flow of the air stream. 
 	Regarding claim 7, Tajima in view of Tsuchuhashi et al. and Gross the duct, which is made from a sound absorbing material such as polyester, rock wool or any other polymer having glass fibers or hemp fibers.  
 	Regarding claim 8, Tajima in view of Tsuchuhashi et al. and Gross an acoustic labyrinth, which is arranged within the duct.  
 	Regarding claim 9, Tajima in view of Tsuchuhashi et al. and Gross the sound absorption means, which are an active noise control system.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (2014/0299396) in view of Tsuchihashi et al. (2013/0081887) as applied to claim 1 above, and further in view of Gross et al. (7,918,313).
 	Regarding claim 3, Tsuchihashi et al. disclose the sound absorption comprising a coating made from glass wool but lack of a woven or non-woven material consisting of different fibers or a foam.  
 	Gross et al. in figures 1-9, disclose a nonwoven material for acoustic insulation comprising a woven or non-woven material, which made of fibers or a foam. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tajima and Tsuchihashi et al. by further comprising the woven or non-woven material disclosed by Gross et al. in order to provide a superior acoustic and thermal insulation.
 	Regarding claim 4, Tajima in view of Tsuchuhashi et al. disclose the duct comprises one or more cavities acting as a Helmholtz resonator.  
 	
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to show obstacle to flow of an air stream, which are arranged within the duct.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618